    Case: 1:19-cv-02305 Document #: 76 Filed: 06/15/21 Page 1 of 7 PageID #:2625




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    TERANCE MCNINCH and                                          )
    PEGGY MCNINCH,                                               )
                Plaintiffs,                                      )
         v.                                                      )        Case No. 1:19-cv-02305
                                                                 )        Honorable Mary M. Rowland
    THE GUARDIAN LIFE INSURANCE                                  )
    COMPANY OF AMERICA,                                          )
                Defendant.                                       )

              THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA’S
                            MOTION FOR JUDGMENT

         Defendant, The Guardian Life Insurance Company of America (“Guardian”), by its

attorneys, respectfully requests that this Court, pursuant to Fed. R. Civ. P. 52, adopt Guardian’s

Proposed Findings of Fact and Conclusions of Law, which is filed contemporaneously herewith

and incorporated by reference into this Motion, enter an order of judgment in Guardian’s favor

and against Plaintiffs on their claims, award Guardian its reasonable attorneys’ fees and costs under

29 U.S.C. § 1132(g), and for such further relief this Court deems necessary and just. In support of

this Motion, Guardian states:

         1.       Jason McNinch left work on Tuesday, October 24, 2017, for a weeklong vacation.

(JT APPX. 0540, 0543).1 When he did not return to work on Wednesday, October 31, 2017, the

Chicago Police Department conducted a wellness check and discovered him unresponsive in his

bed. (JT APPX. 0472-473).

         2.       There was no sign of foul play, forced entry, or any other type of disturbance in the

apartment. The police did not find any prescriptions, narcotics, or drug paraphernalia. JT APPX.

0828).


1
 The parties filed their Joint Appendix on April 9, 2021. All citations to the materials contained in that Joint Appendix
are identified as “JT APPX. __.”
    Case: 1:19-cv-02305 Document #: 76 Filed: 06/15/21 Page 2 of 7 PageID #:2626




         3.       A subsequent autopsy found that Mr. McNinch had ingested several illicit and

intoxicating substances including cocaine, fentanyl, marijuana, and alcohol. (JT APPX. 05352,

0535-536). The Cook County Medical Examiner, who reviewed the police report and was aware

of Mr. McNinch’s prior arrest for opioid (heroin) possession, fully examined Mr. McNinch and

determined that the combined toxicity of the cocaine and fentanyl in his body caused his death.

(JT APPX. 0533).

         4.       Mr. McNinch was an “IT AV Manager” at the Chicago Museum of Contemporary

Art and a participant in the Museum’s employee welfare benefit plan. (JT APPX. 0543; Doc. 1, ¶

12; Doc. 17, ¶ 12).2

         5.       McNinch’s plan was known as the “Museum of Contemporary Art Class 0001

AD&D, Optional Life, Dental, LTD, Life, STD, Vision, Voluntary AD&D” (the “Plan”). (JT

APPX. 0001).

         6.       The Plan was insured by Group Policy No. G-00483436 issued by Guardian, and

Guardian was the Plan’s Claim Fiduciary. (Doc. 1, ¶s 6, 12; Doc. 17, ¶s 6, 12; JT APPX. 0001-

0411).

         7.       The Plan provided basic term life insurance coverage to Mr. McNinch. (JT APPX.

1106, 1336).

         8.       The Plan also provided basic accidental death and dismemberment insurance

coverage for specifically defined covered losses, including death. (JT APPX. 0063).

         9.       Plaintiffs are the co-beneficiaries of the life insurance and accidental death benefits

provided to Mr. McNinch by the Plan, and they submitted claims for those benefits. (JT APPX.

1106, 1336; Doc. 1, ¶ 10; Doc. 17, ¶ 10).


2
 Citations to “Doc. __” are citations to the document numbers that appear on the Court’s electronic docket for this
case.

                                                         2
    Case: 1:19-cv-02305 Document #: 76 Filed: 06/15/21 Page 3 of 7 PageID #:2627




       10.     Guardian, acting as the Claims Fiduciary for Mr. McNinch’s employee benefit plan,

paid the plan’s basic life insurance benefits, but denied Plaintiffs’ claim for the plan’s accidental

death benefits. (JT APPX. 459-460, 0833-837, 1106, 1336).

       11.     The plan’s accident coverage extends only to losses that are the direct result of an

accident and that are independent of any disease or bodily infirmity. The Plan promised the

following accidental death and dismemberment benefit:

       The Benefit: We’ll pay the benefits described below if an employee suffers an
       irreversible covered loss due to an accident that occurs while he or she is insured.
       The loss must be a direct result of the accident, independent of disease or bodily
       infirmity. And, it must occur within 365 days of the date of the accident.

(JT APPX. 0063).

       12.     In addition, the plan excludes coverage for losses caused by the “voluntary use of

a controlled substance” without a prescription.

       We won’t pay for any loss caused … by the employee’s voluntary use of a
       controlled substance, unless: (1) it was prescribed for the employee by a doctor;
       and (2) it was used as prescribed. A controlled substance is anything called a
       controlled substance in Title II of the Comprehensive Drug Abuse Prevention and
       Control Act of 1970, as amended from time to time.

(JT APPX. 0065).

       13.     Cocaine and fentanyl are controlled substances under the terms of the Plan. (JT

APPX. 0537; JT APPX. 0667-0671; Temporary Order, 83 FR 5188-5192); 21 U.S.C. § 812(c)

(Schedule II, (a)(3) and (b)).

       14.     Mr. McNinch did not have prescriptions for the cocaine and fentanyl found in his

body following his death. (JT APPX. 0558).

       15.     Guardian drew the only reasonable inference it could from the evidence in the

record: it concluded Mr. McNinch voluntarily used a controlled substance that caused his death

and, therefore, his death was excluded from the Plan’s coverage. (JT APPX. 459-460, 0833-837).

                                                  3
    Case: 1:19-cv-02305 Document #: 76 Filed: 06/15/21 Page 4 of 7 PageID #:2628




         16.   Plaintiffs appealed Guardian’s denial of accidental death benefits. (Doc. 1, ¶ 17,

Doc. 17, ¶ 17; JT APPX. 0658-779).

         17.   Plaintiffs speculated that Mr. McNinch might have ingested the cocaine and

fentanyl in a combined form and, if he did, he might not have known the substance contained both

cocaine and fentanyl. (JT APPX. 0662-663).

         18.   That speculation fueled Plaintiffs’ argument that the administrative record did not

support Guardian’s determination that Mr. McNinch voluntarily used the cocaine or fentanyl that

caused his death and, therefore, his death did not fall within the Plan’s exclusion. (JT APPX. 0662-

665).

         19.   Guardian denied Plaintiffs’ appeal and Plaintiffs filed their Complaint on April 4,

2019, seeking $50,000 in accidental death benefits under the Plan, pursuant to Section

502(a)(1)(B) of ERISA (29 U.S.C. § 1132(a)(1)(B)). (Doc. #1).

         20.   Guardian filed its Answer and Affirmative Defenses to the Complaint on June 10,

2019. (Doc. #17).

         21.   The evidence collected in discovery demonstrates that Mr. McNinch had an Opioid

Use Disorder, a Stimulant Use Disorder, and an Alcohol Use Disorder within the meaning of the

Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (“DSM-5”). (JT APPX. 1444-

1446).

         22.   Consequently, even if Mr. McNinch’s death was the result of an accident, it was

not independent Mr. McNinch’s multiple substance use disorders. Because those conditions are

“diseases” in the ordinary and popular sense of the word, Plaintiffs cannot prove Mr. McNinch’s

death was “a direct result of the accident, independent of disease” and, therefore, his death does

not fall within the Plan’s accident coverage.



                                                 4
    Case: 1:19-cv-02305 Document #: 76 Filed: 06/15/21 Page 5 of 7 PageID #:2629




       23.       Furthermore, the evidence collected in discovery confirms Guardian correctly

determined that Mr. McNinch’s death was excluded from the Plan’s coverage.

       24.       Medical records obtained in discovery revealed that Mr. McNinch had a long

history of illicit narcotics use and various failed attempts at abstinence, including participating in

multiple methadone treatment programs. (JT APPX. 1387-1388, 1414-1415, 1419). The records

also revealed that Mr. McNinch admitted to a history of nasal inhalation of heroin and cocaine.

(JT APPX 1387).

       25.       The only reasonable inference the evidence supports is that Mr. McNinch’s death

is excluded from the Plan’s coverage because it was caused by his voluntarily use, without a

prescription, of at least one of the controlled substances that combined to cause his death.

       26.       The parties proposed and, by Minute Order dated March 18, 2021, this Court

adopted, the parties’ proposal to file dispositive cross-motions for judgment under Fed. R. Civ. P.

52. (Dkt. 68).

       27.       Guardian filed its Proposed Findings of Fact and Conclusions of Law in support of

this Motion, and it incorporates the facts and arguments set forth therein into this Motion by

reference.

       28.       The evidence establishes that Mr. McNinch’s death was not an accidental loss that

was covered by the Plan. The evidence further establishes that even if Mr. McNinch’s death was

a covered accident it falls within the Plan’s exclusion for losses caused by the voluntary use of a

controlled substance without a prescription. Guardian, therefore, correctly denied Plaintiffs’

claims for the Plan’s accidental death benefits.

       29.       Accordingly, this Court should enter judgment in favor of Guardian and against

Plaintiffs on their claim for the plan’s accidental death benefits.



                                                   5
    Case: 1:19-cv-02305 Document #: 76 Filed: 06/15/21 Page 6 of 7 PageID #:2630




       WHEREFORE, Defendant, The Guardian Life Insurance Company of America,

respectfully requests that this Court adopt Guardian’s Proposed Findings of Fact and Conclusions

of Law, enter an order of judgment in Guardian’s favor and against Plaintiffs on their claims, award

Guardian its reasonable attorneys’ fees and costs under 29 U.S.C. § 1132(g), and for such further

relief this Court deems necessary and just.

                                              Respectfully submitted,

                                              THE GUARDIAN LIFE INSURANCE
                                              COMPANY OF AMERICA

                                              By:      /s/ Joseph R. Jeffery
                                                    One of Its Attorneys

                                                    Joseph R. Jeffery
                                                    Craig M. Bargher
                                                    CHITTENDEN, MURDAY & NOVOTNY LLC
                                                    303 West Madison Street, Suite 1400
                                                    Chicago, Illinois 60606
                                                    Telephone: 312-281-3600
                                                    Facsimile: 312-281-3678
                                                    jjeffery@cmn-law.com
                                                    cbargher@cmn-law.com




                                                 6
   Case: 1:19-cv-02305 Document #: 76 Filed: 06/15/21 Page 7 of 7 PageID #:2631




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 15, 2021, I electronically filed the foregoing The Guardian

Life Insurance Company of America’s Motion for Judgment with the Clerk of the U.S. District

Court, Northern District of Illinois, Eastern Division, using the CM/ECF system which sent

notification of such filing to the following CM/ECF registered participants:

           Jennifer M. Danish
           Andrew B. Bryant
           Bryant Legal Group PC
           55 E. Monroe St., Ste. 1460
           Chicago, IL 60603
           P 312.235.4886
           Email: jdanish@bryantlg.com
           Email: abryant@bryantlg.com

                                             /s/ Joseph R. Jeffery
                                             CHITTENDEN, MURDAY & NOVOTNY LLC
                                             303 West Madison Street, Suite 1400
                                             Chicago, Illinois 60606
                                             Telephone: 312-281-3600
                                             Facsimile: 312-281-3678
                                             jjeffery@cmn-law.com




                                                7
